Title: Abigail Adams to John Adams, 13 November 1782
From: Adams, Abigail
To: Adams, John



My dearest Friend

November 13. 1782


I have lived to see the close of the third year of our seperation. This is a Melancholy Anniversary to me; and many tender Scenes arise in my Mind upon the recollecttion. I feel unable to sustain even the Idea, that it will be half that period e’er we meet again.
Life is too short to have the dearest of its enjoyments curtaild. The Social feelings grow Callous by disuse and lose that pliancy of affection which Sweetens the cup of Life as we drink it. The Rational pleasures of Friendship and Society, and the still more refined sensations to which delicate minds only are susceptable like the tender Blosom when the rude Nothern Blasts assail them shrink within collect themselves together, deprived of the all chearing and Beamy influence of the Sun. The Blosom falls, and the fruit withers and decays—but here the similitude fails—for tho lost for the present—the Season returns; the Tree vegetates anew; and the Blossom again puts forth.
But alass with me; those days which are past, are gone forever: and time is hastning on that period, when I must fall, to rise no more; untill Mortality shall put on immortality, and we shall meet again, pure and unimbodied Spirits. Could we live to the age of the Antediluvians we might better support this seperation, but when three score Years and ten circumscribe the Life of Man, how painfull is the Idea, that of that short space only a few years of social happiness are our allotted portion.
Perhaps I make you unhappy. No you will enter with a soothing tenderness into my feelings; I see in your Eyes the Emotions of your Heart, and hear the sigh that is wafted across the Atlantick to the Bosom of Portia. But the philosopher and the statesman stiffels these Emotions, and regains a firmness which arrests my pen from my Hand.
 

November 25

I last evening received a line from Boston, to hasten my Letter down or I should again lose an opportunity of conveyance. I was most unfortunate by the Fire Brands sailing and leaving all my Letters behind. A storm prevented my sending the day appointed, and she saild by sun rise the Next morning. Tho my Letters were in town by nine o clock they missd. I know if she arrives how dissapointed you will feel. I received from France per the Alexander yours bearing no date, but by the contents written about the same time, with those I received per Mr. Guild. Shall I return the compliment, and tell you in a poeticall Stile—

“Should at my feet the worlds great Master fall
Himself, his world his Throne, I’d Scorn them all.”

No give me the Man I love.
You are neither of an age or temper to be allured with the Splendour of a Court—or the Smiles of princessess. I never sufferd an uneasy sensation on that account. I know I have a Right to your whole Heart, because my own never knew an other Lord—and such is my confidence in you that if you was not withheld by the strongest of all obligations those of a moral Nature, your Honour would not suffer you to abuse my confidence.
But whither am I rambling?
We have not any thing in the political way worth noticeing. The Fleet of our Allies still remains with us.
Our Friend Generall W—n is chosen Member of C—s. I should be loth he should for the 3d time refuse as it leaves impression upon the minds of our good Citizens no ways to his advantage. But this good Man is some how or other embitterd. His Lady opposes if not by words, by that which has as strong an influence.
Who is there left that will sacrifice as others have done? Portia I think stands alone, alone alass! in more senses than one. This vessel will convey to you the packets designd for the Fire Brand. I hope unimportant as they are, they will not be lost.
Shall I close here without a word of my voyage? I believe it is best to wait a reply before I say any thing further. Our Friends desire me to remember them to you. Your daughter your Image your Superscription desires to be affectionately rememberd to you. O! how many of the sweet domestick joys do you lose by this Seperation from your Family. I have the satisfaction of seeing my children thus far in life behaveing with credit and honour. God grant the pleasing prospect may never meet with an alloy and return to me the dear partner of my early years Rewarded for his past sacrifices by the consciousness of having been extensively usefull, not having lived to himself alone, and may the approveing voice of his Country crown his later days in peacefull retirement in the affectionate Bosom of

Portia

